15 Utah 2d 353 (1964)
393 P.2d 390
STATE OF UTAH, PLAINTIFF AND RESPONDENT,
v.
WAYNE PEARSON, DEFENDANT AND APPELLANT.
No. 10057.
Supreme Court of Utah.
June 23, 1964.
Mitsunaga & Ross, Galen Ross, Salt Lake City, for appellant.
A. Pratt Kesler, Atty. Gen., Ronald N. Boyce, Asst. Atty. Gen., Salt Lake City, for respondent.
CALLISTER, Justice.
Defendant was convicted by a jury of the crime of escape[1] from the Utah State Prison. He appeals therefrom claiming the trial court erred in refusing to submit to the jury his asserted defense of "coercion." It is his contention that the escape resulted from coercion and that he is excused of his act under the terms of 76-1-41, U.C.A. 1953, which provides:
"All persons are capable of committing crimes, except those belonging to the following classes * * *
"(9) Persons, unless the crime is punishable with death, who commit the act or make the omission charged under threats or menaces sufficient to show that they have reasonable cause to believe, and do believe, their lives will be endangered if they refuse." (Emphasis added.)
Defendant admits his escape. However, it was his testimony that he did so because of trouble with other prison inmates. According to defendant, he broke a transistor radio belonging to another prisoner. This prisoner demanded payment therefor, but defendant was unable to comply. Thereupon he was assaulted by other prisoners on several occasions. This trouble prompted him to escape.
The trial court was correct. As much as one might commiserate with the defendant's plight, it remains the fact that he did not escape because he feared his life to be in danger if he refused to do so. His act of escape was the result of a voluntary decision of his own.
Affirmed.
HENRIOD, C.J., and McDONOUGH, CROCKETT, and WADE, JJ., concur.
NOTES
[1]  76-50-2, U.C.A. 1953.